United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
U.S. POSTAL SERVICE, WORTHINGTON
POST OFFICE, Worthington, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1191
Issued: April 5, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 22, 2020 appellant filed a timely appeal from a January 31, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right shoulder
condition causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On November 25, 2019 appellant, then a 62-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained a right shoulder condition due to factors of
his federal employment including constantly using his right arm to retrieve and deliver mail, case
1

5 U.S.C. § 8101 et seq.

mail, and open mail receptacles. He noted that he first became aware of his condition and realized
its relation to his federal employment on February 2, 2019. Appellant did not stop work.
In support of his claim, appellant submitted progress notes dated November 5, 2018, and
February 19, May 20, and September 18, 2019 from Dr. Joshua Brice, an osteopath Boardcertified in internal medicine, which provided examination findings and diagnoses. In progress
notes dated November 5, 2018, Dr. Brice diagnosed right shoulder pain of unspecified chronicity,
and indicated that he suspected appellant’s pain was secondary to overuse injury. He, in progress
notes dated February 19, 2019, reported that appellant had experienced right shoulder pain for
approximately five months, which had been aggravated by the overuse of his right arm during
deliveries. Appellant related that years ago he had torn the muscle around the biceps region, which
continued to bother him during work. Dr. Brice also noted that he suspected a rotator cuff
tendinopathy. In progress notes dated May 20, 2019, he related that appellant had continued right
shoulder pain. Dr. Brice related appellant’s physical examination findings and noted that an x-ray
of appellant’s right shoulder was negative. He concluded that appellant performed repetitive
motions at work, with no apparent injury. In September 18, 2019 progress notes, Dr. Brice noted
appellant’s ongoing right shoulder pain. He also indicated that appellant was scheduled to undergo
surgery to correct a torn right rotator cuff.
Appellant also submitted a February 19, 2019 x-ray interpretation and a May 25, 2019
magnetic resonance imaging (MRI) scan. The February 19, 2019 x-ray interpretation reported an
unremarkable right shoulder while the May 25, 2019 MRI scan reported a one centimeter fullthickness tear of the anterior supraspinatus tendon, moderate partial infraspinatus tendon tear,
mild-to-moderate subscapularis tendinopathy, high-grade tear intra-articular biceps tendon, and
moderate-to-advance acromioclavicular degenerative change.
In progress notes dated July 15, 2019, Dr. Patrick Demeo, a Board-certified orthopedic
surgeon and orthopedic sports medicine physician, diagnosed right rotator cuff tear and
recommended right arthroscopic surgery. He noted that appellant complained of right shoulder
pain for two years with increased pain over the past six months and pain with overhead movements
and repetitive motion at his employment. Dr. Demeo provided physical examination findings. He
noted that review of appellant’s right shoulder x-ray interpretations revealed no dislocations,
fractures, or bony osseous lesions while a review of an MRI scan revealed right supraspinatus
tendon tear and partial thickness subscapular tendon tear along with a biceps tendon tear.
In a development letter dated December 3, 2019, OWCP informed appellant that additional
evidence was necessary to establish his claim. It advised him of the type of factual and medical
evidence necessary and attached a questionnaire for his completion. OWCP also requested that
appellant provide a narrative report from his treating physician, providing a firm diagnosis of a
condition and a rationalized opinion explaining how his employment duties caused or aggravated
a diagnosed medical condition. It afforded him 30 days to submit the necessary evidence.
OWCP also received a December 17, 2019 referral for right shoulder arthroscopy based on
a diagnosis of right rotator cuff tear electronically signed by Joann Papp, a physician assistant.
In response to the December 3, 2019 development letter, OWCP received a position
description for a rural carrier, and a December 9, 2019 letter from the employing establishment,

2

which verified appellant’s duties as a rural carrier. Appellant submitted an undated statement
responding to the questionnaire, wherein he described his daily employment duties.
By decision dated January 31, 2020, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish causal relationship
between his diagnosed right shoulder condition and the accepted factors of his federal
employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a

2

Id.

3

See F.M., Docket No. 20-0063 (issued November 24, 2020); L.M., Docket No. 19-1981 (issued May 11, 2020);
J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
4

C.H., Docket No. 19-1781 (issued November 13, 2020); J.M., Docket No. 17-0284 (issued February 7, 2018);
R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
5

C.H., id.; J.S., Docket No. 19-1392 (issued February 13, 2020); K.M., Docket No. 15-1660 (issued September 16,
2016); Delores C. Ellyett, 41 ECAB 992 (1990).
6
L.C., Jr., Docket No. 20-0505 (issued November 24, 2020); E.S., Docket 18-1580 (January 23, 2020); R.G.,
Docket No. 19-0233 (issued July 16, 2019); see also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345 (1989).
7
T.D., Docket No. 20-0921 (issued November12, 2020); T.H., 59 ECAB 388 (2008); Robert G. Morris, 48 ECAB
238 (1996).

3

complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right shoulder
condition causally related to the accepted factors of his federal employment.
In support of his claim, appellant submitted progress notes from Dr. Brice dated
November 5, 2018 and May 20, 2019 diagnosing right shoulder pain. The Board has consistently
held that pain is a description of a symptom and not, in itself, considered a firm medical
diagnosis.10 As Dr. Brice failed to provide a specific diagnosis, his assessment of right shoulder
pain in these progress notes was insufficient to establish appellant’s claim.
In his February 19 and September 18, 2019 progress notes, Dr. Brice noted that appellant
had a past history of torn right rotator cuff, and he related that he suspected a rotator cuff
tendinopthy. The Board has related that a medical report lacking a firm diagnosis and a
rationalized medical opinion regarding causal relationship is of no probative value.11 Dr. Brice
offered no rationalized opinion explaining how these conditions were causally related to the
accepted factors of appellant’s employment. The Board has held that medical evidence that does
not offer an opinion explaining the cause of an employee’s condition is of no probative value on
the issue of causal relationship.12 Therefore, these reports from Dr. Brice were also insufficient to
establish appellant’s claim.
Appellant also submitted a July 15, 2019 report from Dr. Demeo diagnosing a right rotator
cuff tear. Dr. Demeo, generally noted appellant’s employment duties, however, he did not offer
an opinion explaining causal relationship. As previously noted, medical evidence that does not
offer an opinion explaining the cause of an employee’s condition is of no probative value on the
issue of causal relationship.13 Thus, this evidence was insufficient to establish appellant’s claim.

8

D.M., Docket No. 20-0981 (issued November 9, 2020); M.V., Docket No. 18-0884 (issued December 28, 2018);
I.J., 59 ECAB 408 (2008).
9

C.U., Docket No. 20-0172 (issued November 3, 2020); Victor J. Woodhams, supra note 6.

10

See C.H., Docket No. 20-0228 (issued October 7, 2020); T.G., Docket No. 19-0904 (issued November 25, 2019).
Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.4(a)(6) (August 2012).
11

A.D., Docket No. 20-0679 (issued November 10,2020); J.P., Docket No. 20-0381 (issued July 28, 2020); R.L.,
Docket No. 20-0284 (issued June 30, 2020).
12

K.G., Docket No. 20-0625 (issued November 6, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
13

Id.

4

The record also contains a referral for right shoulder arthroscopy from a physician assistant.
Certain healthcare providers such as physician assistants, nurse practitioners, physical therapists,
and social workers are not considered “physician[s]” as defined under FECA.14 Consequently,
their medical findings and/or opinions will not suffice for purposes of establishing entitlement to
FECA benefits.15
Finally, appellant also submitted a February 19, 2019 x-ray interpretation and a May 25,
2019 right shoulder MRI scan. However, the Board has held that reports of diagnostic tests,
standing alone, lack probative value as they do not provide an opinion on causal relationship
between accepted employment conditions and a given claimed period of disability.16 Therefore,
this evidence is also insufficient to establish appellant’s claim.
As there is no rationalized medical evidence of record explaining how/why appellant’s
accepted factors of his federal employment caused or aggravated his right shoulder condition, the
Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right shoulder
condition causally related to the accepted factors of his federal employment.

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See supra note 10 at Chapter 2.805.3(a)(1) (January 2013). See also K.G.,
supra note 12; T.W., Docket No. 19-1412 (issued February 3, 2020); K.W., 59 ECAB 271, 279 (2007); David P.
Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and physical therapists
are not competent to render a medical opinion under FECA).
14

15

J.A., Docket No. 20-1375 (issued February 9, 2021); C.G., Docket No. 20-0957 (issued January 27, 2021).

16

S.K., Docket No. 19-0272 (issued July 21, 2020); A.V., Docket No. 19-1575 (issued June 11, 2020).

5

ORDER
IT IS HEREBY ORDERED THAT the January 31, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 5, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

